*569In a matrimonial action in which the parties were divorced by judgment dated December 10, 1999, as amended by judgment dated October 15, 2001, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Pagones, J.), dated December 23, 2003, which, after a hearing, inter alia, found him in contempt for willfully violating a provision of the amended judgment dated October 15, 2001, which directed him to pay stated percentages of unreimbursed medical costs, private school tuition, and child care expenses for the parties’ children.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention on appeal, the defendant demonstrated by clear and convincing evidence that the plaintiff willfully violated a clear and unequivocal provision of an amended judgment dated October 15, 2001, which directed him to pay stated percentages of unreimbursed medical costs, private school tuition, and child care expenses for the parties’ children (see Corrado v Corrado, 18 AD3d 599 [2005]; Domestic Relations Law § 245).
The plaintiffs remaining contentions are either unpreserved for appellate review or lack merit. H. Miller, J.P., Cozier, Ritter and Spolzino, JJ., concur.